Graves, O. J.
Proceedings were taken by the township* board to remove the plaintiff from the office of director of a school-district under § 8 of _ch. 13 of Act No. 164, of the-Laws of 1881. The board adjudged his removal and he obtained a review on certiorm'i in the circuit court where-the order of the board' was affirmed. The plaintiff sued out a writ of error.
The charges against him were originally lodged with the-township clerk, and the members of the board thereupon united in a notice of the time and place for a hearing of thecasé. They did not meet together to issue the notice,-, but-acted separately. On the arrival of the time they convened at the place designated and proceeded as a board. The-parties appeared and the plaintiff being apprised that no session had been held to prescribe the notice objected to-further proceedings. The board recognized the notice as a, good one and overruled the objection.
The sufficiency of the charges on their face was not questioned, and there can be no doubt that the board might have-been compelled to act upon them. In regard to that they had no discretion. "When the plaintiff’s objection was overruled he pleaded Not Guilty and demanded that proof thereon be given against him.
The sole question for decision is whether the getting up of the notice without the coming together of the members of the board was a fatal defect, and we think it was not. The method at this stage was more a matter of form than of substance, and as the charge's were apparently sufficient,. *27and the board actually carne together on them at the fixed time and place and virtually approved the previous proceeding and the plaintiff was present and had a full hearing, there is no real ground for complaint. The case is-within the principle of Gager v. Chippewa Supervisors 47 Mich. 167.
The other Justices concurred.